Citation Nr: 1221958	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  04-16 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from December 1987 to December 1989, from April 1992 to February 1994, and from July 1996 to July 2001. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for cyclothymic disorder and assigned a 30 percent rating for the disability, effective July 9, 2001.  In December 2009, the Board remanded the claim for an initial rating higher than 30 percent for cyclothymic disorder and the derivative TDIU claim raised during the course of his appeal for additional development and consideration.

In February 2011 the Board denied the Veteran's claim for increased rating for the service-connected cyclothymic disorder and remanded the TDIU claim for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is warranted.

In December 2009, the Board remanded the issue of entitlement to TDIU in order for a VA examiner to render an opinion on whether the Veteran is unemployable due to his service-connected disabilities.  In a December 2009 opinion, the VA examiner found that the Veteran did not have a mental condition that precluded him from seeking, obtaining, and maintaining gainful employment.  However, the VA examiner did not opine on the rest of the Veteran's service-connected disabilities and whether he was no longer able to be employed due to those disabilities.  Stegall v. West, 11 Vet. App. 268 (1998).  In February 2011, the Board remanded the claim in order for the Veteran to be afforded a VA examination to determine if his service-connected disabilities, to include bilateral pes planus, low back strain, left shin splints, and right shin splints, prohibit him from sustaining gainful employment. 

In February 2011, the AMC notified the Veteran that he would be scheduled for a VA examination at a VA medical facility nearest to him and that he would be notified by the VA medical facility for the date, time, and place of the examination.  The Veteran was scheduled for a VA examination and according to a February 2012 print out, the Veteran's VA examination was "CANCELED BY MAS."  In a March 2012 brief, the Veteran's representative asserts that there is no notice in the Veteran's claims file that he was notified of the VA examination.  The Board finds that there is no evidence that the Veteran was notified of the VA examination.  Therefore, the Board finds that a remand is once again warranted in order to schedule the Veteran for a VA examination.  

The VA examiner should be afforded a VA examination to obtain a medical opinion as to whether or not his service-connected disabilities are productive of such industrial incapacity as to preclude the Veteran from performing all forms of substantially gainful employment consistent with his educational and work background.   If the Veteran fails to appear to the scheduled VA examination, then the RO should document all steps taken to notify the Veteran of his VA examination.  

Prior to any VA examination, the RO should obtain any pertinent treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the severity of his service-connected disabilities and to arrive at an opinion as to whether they preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, including THIS Remand and the February 2011 Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Based on his/her review of the case, the VA examiner must opine as to whether the Veteran's service-connected disabilities (cyclothymic disorder, bilateral pes planus, low back strain, left shin splints, right shin splints) are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.

The Board notes that neither the Veteran's age nor his non-service-connected disabilities should be considered.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

The Board notes that if the Veteran fails to appear to the scheduled VA examination, then the RO should document all steps taken to notify the Veteran of his VA examination.  

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and thereafter, arrange for any additional development indicated.  The RO should then readjudicate the issue of entitlement to TDIU.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


